DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2022 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,309,239. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the pending application including all the features of claims 1, 2, 4 and 5 of US Patent. The following is claims to claims comparing between US Patent and the pending application.
Regarding claim 1 of pending application, US Patent discloses a composite device assembly (see claim 1’s preamble) comprising: 
a plurality of dies , each die of the plurality of dies includes a respective array of contacts; a substrate extending from a first substrate end to a second substrate end, the plurality of dies are coupled along the substrate, the substrate includes (see lines 2-6): 
one or more interconnect bridges (refer to EMIB in lines 7-8 of claim 1 of US Patent) having associated conductive traces, the one or more interconnect bridges configured to interconnect the plurality of dies (see lines 7-10); and 
a plurality of via assemblies (see line 11); and 
each via assembly of the plurality of via assemblies is interposed between the array of contacts of a die of the plurality of dies and the conductive traces of an interconnect bridge of the one or more interconnect bridges, each via assembly includes (see lines 12-16): 
a base pad in communication with a conductive trace of the interconnect bridge, the base pad including a first conductive material (see lines 17-19); 
a structure (refer to cap in line 20 of claim 1 of US Patent) in communication with a contact of the first array of contacts, the structure including a solder layer including a second conductive material different from the first conductive material (see lines 20-23), and the structure including a material layer (refer to electromigration resistant cap layer in lines 24-25 of claim 1), the material comprises a metal selected from the group consisting of nickel, cobalt and iron (see claims 2, 4 and 5), the solder layer on the material layer, the material layer having a third conductive material different from the first and second conductive materials, the material layer configured to isolate each of the base pad and the solder layer from intermetallic compound growth (see lines 25-32); and 
a via between the base pad and the structure, the via including the first conductive material (see lines 33-34).
Claim 2 of the pending application includes all the features of claim 2 of US Patent.
Claim 3 of the pending application includes all the features of claim 3 of US Patent.
Claim 4 of the pending application includes all the features of claim 4 of US Patent.
Claim 5 of the pending application includes all the features of claim 5 of US Patent.
Claim 6 of the pending application includes all the features of claim 6 of US Patent.
Claim 7 of the pending application includes all the features of claim 7 of US Patent.
Claim 8 of the pending application includes all the features of claim 8 of US Patent.
Claim 9 of the pending application includes all the features of claim 9 of US Patent.
Claim 10 of the pending application includes all the features of claim 10 of US Patent.
Claim 10 of the pending application includes all the features of claim 11 of US Patent.
Claim 12 of the pending application includes all the features of claim 12 of US Patent.
Claim 13 of the pending application includes all the features of claim 13 of US Patent.
Claim 14 of the pending application includes all the features of claim 14 of US Patent.
Claim 15 of the pending application includes all the features of claim 15 of US Patent.
Claim 16 of the pending application includes all the features of claim 16 of US Patent.
Claim 17 of the pending application includes all the features of claim 17 of US Patent.
Claim 18 of the pending application includes all the features of claim 18 of US Patent.
Claim 19 of the pending application includes all the features of claim 19 of US Patent.
Claim 20 of the pending application includes all the features of claim 20 of US Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818